


Exhibit 10.1


EQUITY ONE, INC.
COMMON STOCK PURCHASE AGREEMENT


This Common Stock Purchase Agreement (the “Agreement”) is entered into as of
November 10, 2015, by and between Equity One, Inc., a Maryland corporation (the
“Company”), and MGN America, LLC, a Delaware limited liability company (the
“Purchaser”).
R E C I T A L S
WHEREAS, the Company desires to grant to the Purchaser, and the Purchaser
desires to obtain from the Company, an option to purchase shares of the
Company’s common stock, par value $.01 per share (“Common Stock”) on a quarterly
basis, such purchases to be made in private placements with the actual number
and purchase price for such shares to be based on the shares of Common Stock
sold pursuant to the distribution agreements between the Company and each of
Barclays Capital, Inc., Citigroup Global Markets Inc., Deutsche Bank Securities
Inc., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, each to be
dated on or about the date hereof (the “Initial Distribution Agreements” and,
together with any additional distribution agreements entered into in the future
with respect to the shares of Common Stock issuable pursuant to the Initial
Distributions Agreements, the “Distribution Agreements”).
WHEREAS, the Company desires to issue and sell the Shares (as defined below) to
the Purchaser from time to time on the terms and conditions set forth herein to
fund its corporate purposes.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:
1.Purchase Option. Subject to the terms and conditions hereof, the Company
hereby grants an option (the “Purchase Option”) to Purchaser to purchase up to
an aggregate of 1,294,000 shares of Common Stock (the “Shares”) from the Company
in connection with the Company’s sales of Common Stock pursuant to the
Distribution Agreements. Pursuant to the Purchase Option, the Purchaser may
elect in advance to purchase, with respect to each calendar quarter in which the
Company sells shares of Common Stock pursuant to the Distribution Agreements, a
number of Shares, rounded down to the nearest whole share, equal to a specified
percentage (the “Percentage”) of the number of shares of Common Stock sold by
the Company pursuant to the Distribution Agreements during such calendar
quarter. The Purchaser may also specify that, notwithstanding the foregoing, the
number of Shares that it will purchase pursuant to the Purchase Option will not
exceed either (i) a specified dollar amount per quarter (the “Quarterly
Maximum”) or (ii) a specified dollar amount in the aggregate (the “Aggregate
Maximum”).


1.1 Number of Shares. The Percentage for a calendar quarter will equal the whole
percentage specified by the Purchaser in advance, in accordance with the
election procedures described in Section 1.2, up to a maximum of 20%, subject to
the then current Quarterly Maximum and Aggregate Maximum, if any.
Notwithstanding the foregoing, in no event shall (i) the aggregate number of
Shares sold pursuant to this Agreement exceed 1,294,000 or (ii) the aggregate
number of shares of Common Stock sold pursuant to this Agreement and the
Distribution Agreements exceed 8,500,000.
1.2 Election Notice. The initial Percentage and Quarterly Maximum and Aggregate
Maximum, if any, will be specified in a written notice (an “Election Notice”)
provided by the Purchaser concurrently with the execution of this Agreement and
will continue to apply in all future quarters unless and until the Purchaser
delivers a revised Election Notice. The Purchaser may elect to change the
Percentage, Quarterly Maximum and/or Aggregate Maximum by delivering a revised
Election Notice to the Company at least 15 days prior to the beginning of the
calendar quarter with respect to which the revised elections are to first apply.
Such changed elections will then continue to apply for all future calendar
quarters unless and until they are again changed through the delivery of a
revised Election Notice.
1.3 Purchase Price. The per share purchase price of the Shares to be purchased
by the Purchaser (the “Purchase Price”) with respect to a calendar quarter will
equal the volume weighted average gross purchase price per share of the shares
of Common Stock sold during such calendar quarter pursuant to the Distribution
Agreements, as certified by the Chief Financial Officer of the Company in the
Purchase Notice.
1.4 Purchases. Within 30 days after the end of each calendar quarter, the
Company will notify the Purchaser of the number of shares of Common Stock the
Company sold pursuant to the Distribution Agreements during such quarter, the
number of Shares to be purchased by the Purchaser pursuant to the Purchase
Option based on the prior election made by the




--------------------------------------------------------------------------------




Purchaser and the Purchase Price for the Shares to be purchased by the Purchaser
(each such notice, a “Purchase Notice”). The Company will provide the Purchaser
with reasonable details and documentation regarding the sales of Common Stock
pursuant to the Distribution Agreements during any such calendar quarter and the
calculation of the Purchase Price with respect to such calendar quarter upon
request.
2. Closing, Delivery and Payment.
(a) Subject to the terms and conditions hereof, closings of the sale and
issuance of the Shares to be purchased by the Purchaser each quarter under this
Agreement (each, a “Closing”) shall occur on the fifth (5th) business day after
the Company delivers a Purchase Notice to the Purchaser or such other day as is
agreed by the parties.
(b) At each Closing, subject to the terms and conditions hereof, the Company
will, or will cause its transfer agent to, electronically transfer the Shares to
be sold at such Closing to the Purchaser against payment by or on behalf of the
Purchaser of the aggregate Purchase Price for the Shares by wire transfer to an
account designated by the Company, or by such other means as shall be mutually
agreeable to Purchaser and the Company. Each Closing shall take place at the
offices of the Company or by mail or email facilities or such other place or
means as the Company and the Purchaser may agree. If requested by the Purchaser,
the Company will deliver to the Purchaser a certificate representing the Shares
sold at such Closing.
3. Representations and Warranties of the Company.
3.1 The Company hereby represents and warrants to the Purchaser as of the date
hereof and as of the date of each Closing as follows:
(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland. The Company has full power and authority to own and operate
its properties and assets, and to carry on its business as presently conducted.
The Company is duly qualified, is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions, in the aggregate, in
which failure to do so would not have a material adverse effect on the business,
financial condition or results of operations of the Company and its subsidiaries
taken as a whole.
(b) Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement for each sale and
issuance of the Shares pursuant hereto and for the performance of the Company’s
obligations hereunder and the Registration Rights Agreement between the Company
and the Purchaser, to be dated of even date herewith (the “Registration Rights
Agreement”) has been taken or will be taken prior to each Closing. Each of this
Agreement and the Registration Rights Agreement, when executed and delivered,
will be a valid and binding obligation of the Company enforceable in accordance
with its terms, subject to bankruptcy, insolvency, moratorium, and other laws
affecting creditors’ rights generally and subject further to general principles
of equity. At the time of each Closing, the sale of the Shares in such Closing
will not be subject to any preemptive rights or rights of first refusal that
have not been properly waived or complied with. When issued in compliance with
the provisions of this Agreement, the Shares will be validly issued, fully paid
and nonassessable, and will be free of any liens, claims, encumbrances or other
restrictions other than restrictions on transfer under this Agreement, the
Company’s Charter, as amended from time to time, and under state and/or federal
securities laws as set forth herein or as otherwise required by such laws at the
time a transfer is proposed or any liens, claims, encumbrances or other
restrictions entered into by the Purchaser.
(c) Compliance With Other Instruments. The execution, delivery and performance
of and compliance with this Agreement and the Registration Rights Agreement and
each issuance and sale of the Shares pursuant hereto will not (i) materially
conflict with, or result in a material breach or violation of, or constitute a
material default under, or result in the creation or imposition of, any material
lien, claim, encumbrance or restriction, (ii) violate, conflict with or result
in the breach of any material terms of, or result in the material modification
of, any material contract or otherwise give any other contracting party the
right to terminate a material contract, or constitute (or with notice or lapse
of time would constitute) a material default under any material contract to
which the Company is a party or by or to which it or any of its assets or
properties may be bound or subject or (iii) result in any violation, or be in
conflict with or constitute a default under any term, of the Company’s Charter
or Bylaws, each as amended from time to time, which in any such case could
reasonably be expected to have a material adverse effect on the Company, its
financial condition or results of operation.
3.2 Additional Representations and Warranties. As of the date hereof, the
representations and warranties set forth in the Distribution Agreements are true
and correct to the extent set forth therein, and incorporated by reference in
their entirety herein. With respect to each Closing, as of each Applicable Time
(as defined in the Distribution Agreements) with respect to each sale that
occurred during the calendar quarter from which the number of Shares to be sold
at such Closing was calculated,




--------------------------------------------------------------------------------




the representations and warranties set forth in the Distribution Agreements were
true and correct to the extent set forth therein, subject to any waivers or
exceptions agreed to on or before such sale by the Agent (as defined in the
Distribution Agreements) selling such shares.
4. Representations and Warranties of the Purchaser.
The Purchaser hereby represents and warrants to the Company as of the date
hereof and as of the date of each Closing as follows:
4.1 Requisite Power and Authority. The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Registration Rights Agreement and to carry out the provisions
of this Agreement and the Registration Rights Agreement. All action on the
Purchaser’s part required for the lawful execution and delivery of this
Agreement and the Registration Rights Agreement has been or will be effectively
taken prior to each Closing. Each of this Agreement and the Registration Rights
Agreement, when executed and delivered, will be a valid and binding obligation
of the Purchaser, enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights and
(ii) general principles of equity that restrict the availability of equitable
remedies.
4.2 Investment Representations. The Purchaser understands that the Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”). The Purchaser also understands that the Shares are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon the Purchaser’s representations and warranties
as follows:
(a) Purchaser is an Accredited Purchaser. The Purchaser represents that the
Purchaser is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D under the Securities Act.
(b) Purchaser Bears Economic Risk. The Purchaser must bear the economic risk of
its investments under this Agreement indefinitely unless the Shares are
registered pursuant to the Securities Act, or an exemption from registration is
available. The Purchaser understands that it will have no registration rights
with respect to its Shares except as set forth in the Registration Rights
Agreement. The Purchaser also understands that there is no assurance that any
exemption from registration under the Securities Act will be available and that,
even if available, such exemption may not allow the Purchaser to transfer all or
any portion of its Shares under the circumstances, in the amounts or at the
times the Purchaser might propose.
(c) Acquisition For Own Account. The Purchaser is acquiring the Shares for the
Purchaser’s own account for investment only, and not with a view towards their
distribution within the meaning of the Securities Act.
(d) Purchaser Can Protect Its Interests. The Purchaser represents that by reason
of its, or of its management’s, business or financial experience, the Purchaser
has the capacity to evaluate its investment in the Shares and each of the
transactions contemplated in this Agreement. The Purchaser is not a corporation,
trust or partnership specifically formed for the purpose of consummating any of
these transactions.
(e) Company Information. The Purchaser has had an opportunity to discuss the
Company’s business, management and financial affairs with directors, officers
and management of the Company and has had the opportunity to review the
Company’s operations and facilities. The Purchaser has also had the opportunity
to ask questions of, and receive answers from, the Company and its management
regarding the terms and conditions of each of the investments contemplated
hereunder.
4.3 Legends. Any certificate representing the Shares may be endorsed with the
following legend:
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and are “restricted
securities” as defined in Rule 144 promulgated under the Act. The securities may
not be sold or offered for sale or otherwise distributed except (i) in
conjunction with an effective registration statement for the shares under the
Act, or (ii) in compliance with Rule 144 or (iii) pursuant to an opinion of
counsel addressed and reasonably acceptable to the corporation that such
registration or compliance is not required as to such sale, offer or
distribution.”
Except as set forth in the Registration Rights Agreement, the Company need not
register a transfer of any Shares, and may also instruct its transfer agent not
to register the transfer of any Shares, unless the conditions specified in the
foregoing legend are satisfied.




--------------------------------------------------------------------------------




4.4 Removal of Legend and Transfer Restrictions. Any legend endorsed on a
certificate pursuant to Section 4.3 and the stop transfer instructions with
respect to such Shares shall be removed and the Company shall issue a
certificate without such legend to the holder thereof if such legend (i) may be
properly removed under the terms of Rule 144 promulgated under the Securities
Act (“Rule 144”); (ii) the Shares are registered for resale under the Securities
Act; or (iii) if such holder provides the Company with an opinion of counsel for
such holder, reasonably satisfactory to legal counsel for the Company, to the
effect that a sale, transfer or assignment of such Shares may be made without
registration.
5. Rule 144 Reporting.
The Company agrees at all times after any Closing to:
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
(b) file with the United States Securities and Exchange Commission (the
“Commission”) in a timely manner all reports and other documents required of the
Company under the Securities Act and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and
(c) so long as the Purchaser owns any Shares, to furnish to the Purchaser within
a reasonable time upon a written request by the Purchaser, a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
and of the Exchange Act, a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed by the Company as the
Purchaser may reasonably request in complying with any rule or regulation of the
Commission allowing the Purchaser to sell any such securities without
registration and shall cause its counsel promptly to provide appropriate legal
opinions to the Company’s transfer agent in connection with a proper sale of
Shares pursuant Rule 144.
6. Miscellaneous.
6.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York without regard to the principles of conflict of laws
thereof that would cause the laws of another jurisdiction to apply.
6.2 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the closing of
any of the transactions contemplated hereby. All statements as to factual
matters contained in any certificate or other instrument delivered by or on
behalf of the Company pursuant hereto in connection with any of the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Company hereunder solely as of the date of such certificate or instrument,
except as expressly provided otherwise in such certificate or instrument.
6.3 Successors and Assigns. This Agreement and the rights granted hereunder may
not be assigned, sold, transferred, pledged, hypothecated or otherwise disposed;
provided, however, that the Purchaser may assign this Agreement and its rights
and obligations hereunder to an affiliate (as such term is defined for purposes
of Rule 405 under the Securities Act) of the Purchaser provided that the Company
is given prompt notice of such assignment. The Company agrees that Shares may be
pledged by the Purchaser to a bona fide third party pledgee, subject to
satisfaction of the conditions specified in the legend set forth in Section 4.3
hereof. This Agreement shall be binding upon and inure to the benefit of the
Company, the Purchaser and their respective successors and permitted assigns.
6.4 Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, such provision shall, to the extent practicable, be
modified so as to make it valid, legal and enforceable and to maintain as nearly
as practicable the intent of the parties, and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
6.5 Amendment and Waiver. Any amendment of this Agreement shall be executed in
writing by both the Company and the Purchaser.
6.6 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given and received
(a) upon personal delivery, (b) on the fifth day following mailing sent by
registered or certified mail, return receipt requested, postage prepaid,
(c) upon confirmed delivery by means of a nationally recognized overnight
courier service or (d) upon confirmed transmission of facsimile or electronic
mail addressed: (i) if to the Purchaser, at the Purchaser’s address as set forth
on the signature page hereto, or at such other address as the Purchaser shall
have furnished to the Company in writing or (ii) if to the Company, to the
Company’s Chief Financial Officer, with copies to the General Counsel, at the
Company’s address as set forth on the signature page hereto, or at such other
address as the Company shall have furnished to Purchaser in writing.




--------------------------------------------------------------------------------




6.7 Expenses. The Company shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement and, subject to Section 6.12, the Purchaser shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement.
6.8 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
6.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument and which may be delivered by telecopy or email.
6.10 Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 6.10 being untrue.
6.11 Termination. This Agreement shall terminate upon the valid termination of
all of the Distribution Agreements; provided that this Agreement shall continue
to apply to all sales made under the Distribution Agreements prior to their
termination.
6.12 Expense Reimbursement. The Company shall promptly reimburse the Purchaser
for up to $7,000 of its documented out-of-pocket expenses (including the
reasonable fees and expenses of its counsel) incurred in connection with the
negotiation and documentation of this Agreement.


















































































[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph hereof.
 
 
 
 
Company:
 
 
 
EQUITY ONE, INC.
 
 
By:
 
/s/ Aaron Kitlowski
Name:
 
Aaron Kitlowski
Title:
 
Vice President and General Counsel
 
Address:
410 Park Avenue, Suite 1220
New York, New York 10022


 
Purchaser:
 
MGN AMERICA, LLC
 
 
By:
 
/s/ Gil Kotler
Name:
 
 Gil Kotler
Title:
 
 SEVP & CFO
 
 
By:
 
/s/ Sean Kanov
Name:
 
 Sean Kanov
Title:
 
 Controller, Secretary
 
Address:
1696 NE Miami Gardens Drive
North Miami Beach, Florida 33179



















































Common Stock Purchase Agreement




